DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 05/21/2022
Claims 24, 31, 42 and 43 have been amended
Claims 24-43 are presented for examination
This action is Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, 27, 29, 30, 32, 34 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petricca (US 2004/0129590).

24, 43: Petricca discloses a container assembly for holding nested pharmaceutical container parts, comprising:

a container tub 12 comprising:
a bottom, a top lip 20 that provides a horizontal top sealing surface that has a peripheral outline, and sidewalls 48 located between the bottom and the top lip,

a peelable tub cover 14 consisting of a sheet of flexible material sealed to the sealing surface of the top lip of the rectangular container to seal the contents of the container ([0031]; fig. 3), and

a cover removal fixture 24 distinct from and attached to the tub cover, the cover removal fixture having an appendage (raised edges 25) that is structured and arranged to be engageable by a forked engagement tool ([0036]; fig. 1, 3, 14).

25: Petricca discloses the assembly of claim 24 wherein the sealed peelable container cover 14 includes a portion (area beneath fixture 24) that extends outside of the peripheral outline (flange of fig. 1) of the top sealing surface 20 of the container tub, and the cover removal fixture 24 is on the portion of the peelable tub cover that extends outside of the peripheral outline of the top sealing surface of the container tub (fig. 15).

27: Petricca discloses the assembly of claim 24 wherein the cover removal fixture 24 includes an appendage (vertically extending attachment) to allow it to be engaged by an engagement tool (fig. 6).

29: Petricca discloses the assembly of claim 26 wherein the peelable container cover is heat sealed to the sealing surface of the top lip of the rectangular container tub to seal the contents of the container tub against decontamination (col. 1, ll. 43-50).

30, 32: Petricca discloses the assembly of claim 26 wherein the peelable tub cover is
sealed to the sealing surface of the top lip of the rectangular container tub to seal the contents of the container tub against decontamination using a chemical agent (col. 3, Il. 15-30).

34: Petricca discloses the assembly of claim 24 wherein the peelable cover is made of an impermeable laminated foil ([0004]).  

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petricca (US 2004/0129590) in view of Weissbrod (US 2015/0232228).

36: Petricca discloses the claimed invention as applied to claim 24 but fails to disclose a clip attached removal feature. Weissbord teaches wherein the cover removal fixture 30 is clipped to a portion of the peelable tub cover that extends outside of the peripheral outline of the top sealing surface of the container tub [0031]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the removal fixture of Petricca to include the clipped-on fixture of Weissbord to assist in easily gripping the feature for removal of the cover.

Claims 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petricca (US 2004/0129590) in view of Okihara (US 2014/0353190).

38-41: Petricca discloses the claimed invention as applied to claim 24 but fails to disclose a plurality of stored containers. Okihara teaches the assembly of claim 24 wherein the sealed container holds a plurality of containers disposed in a container nest ([0113-0116]; fig. 2, 5 and 8). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Petricca to include the size and containers of Okihara to assist in the transport and usage of multiple products.   

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include multiple container nests, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 26, 28, 30, 33, 35, 37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odell (US 4,444,310) in view of Bonnin (US 2011/0202063).

24, 28, 42: Odell discloses a container assembly for holding nested pharmaceutical container parts, comprising: 
a container 12 defining an interior adapted to hold contents comprising: 
a bottom 17, 
a lip having a sealing surface 15 with a peripheral outline, and 
sidewalls 19 located between the bottom and the lip (fig. 2), 
a peelable container cover 27 consisting of a sheet of flexible material sealed to the sealing surface of the lip of the container to seal contents of the container, and 
a cover removal fixture 29 on the container cover, the cover removal fixture having an appendage that is structured to be engageable by a forked engagement tool (col. 3, ll. 16-67).  

Odell fails to disclose a fixture capable of being grasped by a fork tool. Bonnin teaches wherein the cover removal fixture 5 includes a ball-shaped appendage to allow it to be engaged by an engagement tool, the cover removal fixture having an appendage that is structured and arranged by a forked engagement tool (fig. 1B). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the removal fixture of Kraus to include the ball shaped fixture of Bonnin to assist in easily gripping the feature for removal of the cover.

26: Odell-Bonnin discloses the assembly of claim 24 wherein the container is rectangular and includes four sidewalls (fig. 1).  

30: Odell-Bonnin discloses the assembly of claim 24 wherein the peelable container cover is sealed to the sealing surface of the lip of the rectangular container to seal the contents of the container against decontamination using a chemical agent (Odell; col. 3, ll. 54-67).

33, 35: Odell-Bonnin discloses the assembly of claim 24 wherein the peelable cover is made of a plastic material (Odell; col. 4, ll. 66-67; col. 5; ll. 1-15).  

37: Odell-Bonnin discloses the assembly of claim 24 wherein the sealed container holds sterilized pharmaceutical containers or closures (Odell; col. 3, ll. 26-40).  



Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odell (US 4,444,310) in view of Bonnin (US 2011/0202063) in view of Thomas (US 2013/0240552).

31: Odell-Bonnin disclose the assembly of claim 26 wherein the seal is adhesively attached to the container but fails to disclose a radiation seal. Thomas teaches wherein the peelable tab cover is sealed to the sealing surface of the top lip of the rectangular container tub to seal the contents of the container tub against decontamination using a radiation [0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the seal of Odell-Bonnin to include the radiation seal of Thomas to initiate a strong connection of one component to the other.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
	Applicant argues that Petricca fails to suggest or teach an appendage having the ability to be engaged by a forked tool. Examiner respectfully disagrees. The appendage 25 of Petricca includes a raised ledge that would allow for gripping by the tool. Although frangible, Petricca fails to teach away from being gripped and removed by the user. The rejection is respectfully maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735